Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
This office action is a response to Applicant’s amendments/remarks after non-final rejection filed 6/22/2021.

As filed, claims 11-13, 15, 16 and 18 are pending; claims 17 and 19 are withdrawn; and claims 1-10 and 14 are cancelled.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/1/2021 has been considered by the Examiner except Cite No. 3 under the section of “NON-PATENT LITERATURE DOCUMENTS”, where it was lined through.  
In order to consider the Non Patent Literature documents, a copy of the cited reference is needed.


The information disclosure statement (IDS) submitted on 6/22/2021 has been considered by the Examiner.



Response to Amendments/Remarks
Applicant’s amendments/remarks, filed 6/22/2021, with respect to claims 11-16 and 18, have been fully considered and are entered.  The status for each rejection in the previous Office Action is set out below.

The § 112(a) scope of enablement rejection of claim 14 is withdrawn per cancellation of the claim.

The § 112(b) indefinite rejection of claims 11-16 and 18 is withdrawn per amendments/remarks and cancellation of claim 14.

The nonstatutory obviousness-type double patenting (ODP) rejection of claim 14 by conflicting U.S. Patent No. 8,796,335; 10,023,528; and 10,259,776 is withdrawn per cancellation of the claim.

The nonstatutory obviousness-type double patenting (ODP) rejection of claims 11-13, 15, 16, and 18 by conflicting U.S. Patent No. 8,796,335 (i.e. ‘355 patent) is maintained because the Examiner finds that the compound of 
    PNG
    media_image1.png
    207
    220
    media_image1.png
    Greyscale
in claim 1 of the ‘355 patent overlapped with or encompassed by the “derivative thereof” of all the compounds depicted in claim 11 of the instant application.   In addition, the Examiner 
    PNG
    media_image1.png
    207
    220
    media_image1.png
    Greyscale
in claim 1 of the ‘355 patent is prima facie obvious over the compound of 
    PNG
    media_image2.png
    262
    249
    media_image2.png
    Greyscale
 in claim 11 of the instant application because of the homolog rationale (for details, see rejection below).  The motivation to make the abovementioned compound of the instant application from the abovementioned compound of the ‘355 patent is that both compounds are structurally similar compounds (i.e. obvious variants, homologs) which possess similar activity (both compounds would be pharmacologically active as soluble guanylate cyclase activator).  This is supported by the specification of the ‘355 patent, wherein the abovementioned compound of the instant application (i.e. examples 33 and 34 of the ‘355 patent) and the abovementioned compound of the ‘355 patent (i.e. example 23 of the ‘355 patent) have similar sGC-activating activity (see Table 2 below).  For all the abovementioned reasons, the ODP rejection is maintained.

    PNG
    media_image3.png
    340
    250
    media_image3.png
    Greyscale
 (‘355 patent, column 157, example 23)

    PNG
    media_image4.png
    374
    278
    media_image4.png
    Greyscale
(‘355 patent, column 167, Examples 33 and 34, 

    PNG
    media_image5.png
    447
    301
    media_image5.png
    Greyscale

(column 171, Table 2, Examples No. 23, 33 and 34)

The nonstatutory obviousness-type double patenting (ODP) rejection of claims 11-13, 15, 16, and 18 by conflicting U.S. Patent No. 10,023,528 and 10,259,776 is maintained for the same reasons stated above.

Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

The instant claims are drawn to a number of compounds depicted in claim 11 or medicament thereof.

Claims 11-13, 15, 16, and 18 are rejected on the ground of nonstatutory obviousness-type double patenting (ODP) as being unpatentable over the conflicting claims of the following U.S. patents or co-pending applications.  See Table below.  
		If the conflicting claims are in a co-pending application, then the rejection is a provisional ODP rejection because the conflicting claims have not in fact been patented.
Co-pending Application No./  U.S. Patent No.
Conflicting Claims
Provisional ODP
(Yes or No)
8,796,335
1
No
10,023,528
3-8
No
10,259,776
1
No

		
		The analysis employed for an obviousness-type double patenting rejection parallels the analysis for a determination of obviousness under 35 U.S.C. § 103. See MPEP 804; In re Braat, 937 F.2d 589, 19 USPQ 2d 1290 (Fed. Cir. 1991); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985). For this reason, the factual inquires set forth in Graham v. John Deere Co., 383 U.S. 1, USPQ 459 (1966) are employed herein.
	The Graham v. Deere inquires are summarized as follows: (A) Determining the scope and contents of the patent claim relative to a claim in the application at issue; (B) Ascertaining the differences between the scope and content of the patent claim as determined in (A) and the claim in the application at issue; (C) Determine the level of ordinary skill in the pertinent art; and, (D) Evaluate any objective indicia of nonobviousness.
	(A) Determining the scope and contents of the patent claim relative to a claim in the application at issue – The conflicting claims of the abovementioned U.S. patents are drawn to homologs of the instant compounds (i.e. obvious variant), and/or a method of treatment using the abovementioned homologs.
	(B) Ascertaining the differences between the scope and content of the patent claim as determined in (A) and the claim in the application at issue - The conflicting claims of the abovementioned U.S. patents described the homologs of the instant compounds and/or in a method of treatment-type claim.
	(C) Determine the level of ordinary skill in the pertinent art - the level of ordinary skill in the art may be found by inquiring into: (1) the type of problems encountered in the art; (2) prior art solutions to those problems; (3) the rapidity with which innovations are made; (4) the sophistication of the technology; and (5) the education level of active workers in the field. Custom Accessories, Inc. v. Jeffrey-Allan Industries, Inc., 807 F.2d 855, 962 (Fed. Cir. 1986). All of those factors may not be present in every case, and one or more of them may predominate. Envtl. Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 696 (Fed. Cir. 1983).
	Based on the typical education level of active workers in the field of organic chemistry, as well as the high degree of sophistication required to solve problems encountered in the art, the Examiner finds that a person of ordinary skill in the art would have at least a college degree in the field related to medicine, chemistry, and/or the pharmaceutical art and at least four years of work experience, i.e. a masters or doctorate level scientist/clinician.
(D) Evaluate any objective indicia of nonobviousness - none
Conclusion - Although the conflicting claims are not identical, one of ordinary skill in the art would recognize that they are not patentably distinct from each other because they are drawn to the homologs of the instant compounds that have the same therapeutic utility as the instant compounds (e.g. activator of soluble guanylate cyclase, etc.). 
The difference to the instant compound is only by a methylene group (i.e. H vs methyl or cyclopropyl vs cyclobutyl).  Such structural similarity makes the instant compound a homologue of the instant compounds.   With regards to the substitution of one lower alkyl for another, MPEP 2144.08.II.A.4(c) states, “…consider teachings of a preferred species within the genus. If such a species is structurally similar to that claimed, its disclosure may motivate one of ordinary skill in the art to choose the claimed species or subgenus from the genus, based on the reasonable expectation that structurally similar species usually have similar properties.” 
To those skilled in the chemical art, one homologue is not an advance over a member of a homologous series. The reason for this is that one of ordinary skill, knowing the properties of one member of series, would know what properties to expect in homologous members. In re Henze, 85 USPQ 261 (1950), In re Wood, 199 USPQ 137 (CCPA 1978), and In re Lohr, 137 USPQ 548, 549 (CCPA 1963).  
Applicant’s attention is also respectfully referred to MPEP 2141.  The Supreme Court, in the KSR decision, quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "[R]ejections on obviousness cannot be sustained by mere conclusatory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at ___, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of 
The motivation to make the instantly claimed compounds derives from the expectation that structurally similar compounds would possess similar activity (i.e. they would be pharmacologically active as soluble guanylate cyclase activator). 
Thus, it would have been prima facie obvious at the time the invention was made for one of ordinary skill in the art to produce homologues of the compounds taught by the abovementioned U.S. patents by selecting the particular homologous substitution with a reasonable expectation of success.
MPEP 2144.09.II. states, “Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195USPQ 426 (CCPA 1977). 
One of ordinary skill would be motivated, from the disclosure in the prior art, to make the modifications required to arrive at the instant invention with reasonable expectation of success for obtaining a compound with the same utility. The motivation to make the change would be to make additional compound for the quoted purpose. 

Subsequently, an infringer of a patent issuing from the instant claims would also be an infringer of the conflicting claims of the abovementioned U.S. patents. As recited above, the compounds in the conflicting claims of abovementioned U.S. patents is the homologs of the instant compounds.  
	The unpredictable nature of the chemical arts generally allows an assertion of similarity to be rebutted by a sufficient demonstration of nonobviousness that employs secondary considerations of objective indicia. In this case, there are no indicia of nonobviousness shown to provide evidence that the homologs of the abovementioned U.S. patents is patentably distinct from the instant compounds of the instant application. Absent indicia of nonobviousness, the Examiner finds that one of ordinary skill in the art would consider the instant compound forms and that of the conflicting claims of the abovementioned U.S. patents to be equally effective in their objective.
	This rejection is in agreement with the judicially created doctrine grounded in public policy to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.

Conclusion
Claims 11-13, 15, 16 and 18 are rejected.
Claims 17 and 19 are withdrawn.
Claims 1-10 and 14 are cancelled.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO-CHIH CHEN whose telephone number is (571)270-7243.  The examiner can normally be reached on Monday - Friday 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571)272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PO-CHIH CHEN/Primary Examiner, Art Unit 1626